266 F.2d 341
James N. GREEAR, Appellant,v.Mary Schaaf GREEAR, Appellee.
No. 16062.
United States Court of Appeals Ninth Circuit.
April 23, 1959.

Vargas, Dillon & Bartlett, Alex A. Garroway, Reno, Nev., for appellant.
James W. Johnson, Jr., Reno, Nev., for appellee.
Before POPE HEALY, and FEE, Circuit Judges.
HEALY, Circuit Judge.


1
The parties to this appeal were formerly husband and wife, residing in the District of Columbia.  In 1949 they separated, and an agreement was entered into between them settling their property rights in all matters pertaining to the support of the wife and the children of the two.  A year later appellant, who is a practicing physician, removed to Nevada, a community property state, where he established his domicile, obtained a divorce, remarried, and has continued to live and practice his profession in that state.  Appellee has continued to reside in the District of Columbia.


2
Subsequently, in 1952, while appellant was temporarily in the state of Virginia attending a meeting of doctors, appellee brought suit against him in a court of that state, and was granted judgment for sums owing pursuant to their agreement aforesaid.  This judgment was not paid.  Later on appellee brought the present suit in the Nevada court to collect the amount awarded by the Virginia court plus amounts since accruing pursuant to the agreement of the parties.


3
The only matter we need notice is the argument of appellant that since, under the laws of the state of Nevada, one-half of his earnings are vested in his present wife, therefore only one-half of his earnings may be used for computing his net worth.  The trial judge by way of reply cited the case of Alexander v. Alexander, D.C., 64 F. Supp. 123, affirmed 10 Cir., 158 F.2d 429, certiorari denied 330 U.S. 845, 67 S. Ct. 1086, 91 L. Ed. 1290.  That case strongly supports the decision below.


4
The judgment is affirmed.